Title: To George Washington from Richard Dobbs Spaight, 31 January 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            North Carolina New Bern 31st Jan: 1794
          
          Since I wrote to you on the 19th Decem: last application having been made to me by
            Capt: James Robertson the former master of the Sloop Providence of Montego bay (now
            called L’amee Margueritte) which was captured in June last by the Vanqueur de Bastille
            to cause the said sloop to be restored to him upon a principle of her having been
            captured within the distance of three miles from the coast and being at the same time
            informed that she then lay at Wilmington. I issued orders on the
            3rd inst. to Colo. Thomas Wright to seize her and detain her untill such time as the
            necessary testimony should be taken to ascertain the facts and that he should order out
            a militia guard to secure her, at the same time I wrote to Mr
            Hill the Attorney of the United States for this district to notify him of the orders I
            had given, and requesting him to proceed to the examination of the Witnesses in this
            case, to have them taken in writing properly authenticated and forwarded to me and for
            his information enclosed him a copy of the Secretary of Wars letter to me on that
              subject.
          I have since received letters from Colo. Wright informing me that he had seized and
            secured the sloop on the 10th instant and also that on the 24th no
            examination of Witnesses had taken place I have had no reply from the attorney to my
              letter.
          By the last Southern post I received a letter dated the 19th Decem. from the British
            vice Consul at Charleston respecting the said Sloop claiming her as the property of the
            Subjects of his Britannic Majesty upon the principle of her having been taken by a
            proscribed vessel subsequent to the 7th June last and requesting that I should take
            measures to have her secured in order to be restored to her former owners. a copy of
            this letter I enclose you.
          In consequence of the above letter I shall cause the vessel to be securely kept till I
            receive your decision thereon; the fact of the L’amee Margueritte & the Sloop
            Providence being the same and of her having been captured after the 7th day of June last
            by the Vanqueur de Bastille is not in the least doubted, the agent for the French Consul
            at Wilmington and the party who took her acknowledging it.
          On this subject my letter of the 19th Dec: was principally written as there was a
            difference of two months between the period fixed by Mr Knoxs letter of august and that
            of novem: last. To my letter I have not as yet received any
              answer. I have the honor to be &c.
          
            R. D. Spaight
          
        